Citation Nr: 1125350	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  07-21 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES


1.  Entitlement to service connection for atrial fibrillation, dysrhythmia, to include as secondary to a back disability compensated under 38 U.S.C.A. § 1151.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a back disability compensated under 38 U.S.C.A. § 1151.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1978.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii which, in part, denied service connection for atrial fibrillation, dysrhythmia, claimed as a heart condition; denied service connection for depressive disorder, also claimed as sleep disorder; and denied entitlement to a TDIU.

During the course of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Columbia, South Carolina.

The Board notes that the Veteran has been diagnosed as having a depressive disorder, a bipolar disorder and an anxiety disorder.  As such, the Board has recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder.

The issues of entitlement to a rating in excess of 60 percent for status-post diskectomy/laminectomy L4-5, L5-S1 with degenerative disc disease associated with status post lumbar laminectomy/diskectomy, L4-5 and entitlement to an earlier effective date prior to January 25, 2010 for left lower extremity radiculopathy have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for atrial fibrillation, dysrhythmia, to include as secondary to a back disability compensated under 38 U.S.C.A. § 1151, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

An acquired psychiatric disorder cannot be satisfactorily disassociated from the Veteran's low back disability compensated under 38 U.S.C.A. § 1151. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder on a secondary basis are met.  See 38 U.S.C.A. § 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claim for service connection for an acquired psychiatric disorder, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished as to that issue.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service or active duty for training.  38 U.S.C.A. § 101, 106, 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service- connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

Historically, the Veteran was awarded compensation under 38 U.S.C.A. § 1151 for status post laminectomy/diskectomy L4-5 with a 10 percent evaluation, effective from August 17, 1993.  In a February 2003 rating decision, the disability was essentially expanded based upon a secondary claim and compensation was awarded under 38 U.S.C.A. § 1151 for status post laminectomy/diskectomy L4-5, L5-S1, with right sided radiculopathy with a 40 percent evaluation effective from July 1, 1997.  In a May 2005 rating decision, a separate 10 percent evaluation was awarded effective from July 2004 for radiculopathy of the right lower extremity associated with status post laminectomy/diskectomy L4-5, L5-S1.  In a May 2006 rating decision, the disability evaluation for status post laminectomy/diskectomy L4-5, L5-S1 was increased to 60 percent, effective from August 2005.  In a June 2010 rating decision a separate 20 percent evaluation was awarded effective from January 2010 for radiculopathy of the left lower extremity associated with status post laminectomy/diskectomy L4-5, L5-S1.  

Essentially, the Veteran receives all of his VA disability compensation either directly or secondarily through the provisions of 38 U.S.C.A. § 1151 which are benefits for persons disabled by VA treatment or vocational rehabilitation.  Compensation under 38 U.S.C.A. § 1151 is awarded in the same manner "as if" such disability were service-connected.  The Veteran now seeks compensation on a secondary basis for a psychiatric disorder, variously diagnosed as a depressive disorder, a bipolar disorder and an anxiety disorder.  The Veteran essentially contends that his current psychiatric disorder is a result of his low back disorder for which he is receiving compensation under 38 U.S.C.A. § 1151.  

The Veteran underwent a VA examination in January 1996.  He reported being hospitalized in 1993 for a suicide attempt and then was later hospitalized again in July 1995 for psychiatric problems.  The diagnosis was general anxiety disorder, history of major depression and history of substance abuse with heroin.

The Veteran underwent a VA examination in April 2005.  He reported that he had been using alcohol heavily ever since he was in the Air Force.  He also got involved with cocaine and heroin use.  He reported having received psychiatric treatment since hurting his back in 1992.  The diagnosis was depressive disorder due to chronic medical problems.  The Veteran reported that he noticed that when his back injury was bad enough, it interfered with his work and he became depressed for which he sought treatment.  The depression related to the effects of his back caused pain and affected his livelihood, which then affected his emotional outlook on life.  The examiner indicated that "it was clear that this Veteran's symptoms of depression are related to physical ailments and, therefore, the best diagnosis is depressive disorder due to chronic medical problems".  In addition to his back, he was likely to be affected by his non-service connected hepatitis C which was noted to cause decreased energy in people who suffer from the disease.  He also had a recent car accident which had been affecting his neck.  The examiner noted that "all three of these problems, i.e., his back condition from the Air Force, his hepatitis C and his recent injury to his neck affect his overall sense of well being and contribute to his depressive disorder".  The examiner noted that the Veteran had a long history of alcohol and other substance abuse problems but he had not used any substances since 1998 and "his current presentation of depressive symptom is not related to the previous history of substance abuse".  

The Veteran underwent a VA examination in July 2005.  The examiner noted that recent evaluations provided the diagnosis of bipolar 1 disorder and personality disorder not otherwise specified (NOD).  It was also noted that the Veteran had a long history of substance abuse and the examiner stated that it was "quite possible that with the use of cocaine and other substances one can have manic-like episodes".  The examiner indicated that the diagnosis of bipolar disorder is not the best diagnosis for this Veteran.  He reported that the Veteran presented with depressive symptoms including poor sleep which had been evident since his childhood.  It appeared that most of his depressive symptoms today relate to his cervical neck injury.  However, he had a history of a sleeping disorder from childhood, a likely personality disorder in the past and has other medical problems (most notably hepatitis C which is known to cause depressive symptoms) which are all contributing to the Veteran's current presentation of depression.  The examiner indicated that without the service-connected cervical disc problem and the disruption to feelings of wellness that this condition creates for this Veteran, it is most probable that he would be suffering from depressive symptoms due to his pre-existing non-service connected conditions which include a sleep disorder since childhood, a long history of substance abuse, and a personality disorder with the medical condition of hepatitis C.  The examiner estimated that the Veteran's overall Global Assessment Functioning (GAF) due to the depressive symptoms from the conditions that do not include the disruption to his well being from the service-connected cervical disc condition would render him with an overall GAF score of 55-60.  If the additional depressive symptoms from the effects of his sense of well-being and the pain and its negative effects on one's mood from the cervical disc condition, his overall GAF then falls closer to 50.  The examiner concluded that the Veteran had a preexisting depressive disorder that was aggravated by his service-connected cervical disc condition.

The Veteran underwent a September 2008 VA examination.  The examiner opined that the issue of mental health problems arising from a service-connected spine disability is "tenuous, to say the least".  The examiner was unable to find treatment for lumbar problems while in service.  It was the examiner's sense that the Veteran's problems were not caused by or the result of physical effort in the U.S. Air Force.  It appeared reasonable to assume that a choice to engage in continuous strenuous employment was the proximate cause of the back problems.  A diagnosis of dysthmic disorder was appropriate but he would have problems attributing dysthmic disorder to the four years the Veteran spent in the Air Force.  The diagnosis was dysthymic disorder, personality and mood disorders.  The mood disorder was due to general medical condition and the examiner opined that this would give greater weight to the possibility of service connection.

There are conflicting opinions as to whether the Veteran's current acquired psychiatric disorder is a result of his back disability for which he receives compensation under 38 U.S.C.A. § 1151 in the same manner "as if" such disability were service-connected.  The April 2005 VA examiner indicated that the Veteran's symptoms of depression are related to physical ailments, to include his service-connected back disability.  The July 2005 VA examiner also concluded that the Veteran had a preexisting depressive disorder that was aggravated by his service-connected cervical disc condition.  Conversely, the September 2008 VA examiner opined that the issue of mental health problems arising from a service-connected spine disability is "tenuous, to say the least."  

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

The Board notes that the July 2005 VA examiner's analysis was erroneously based on the Veteran being service-connected for his cervical spine disability.  The Veteran is in receipt of compensation for a lumbar spine disability and service connection for a cervical spine (neck) disability has been previously denied.  Thus, the probative value of the July 2005 VA examiner's opinion is minimized. 

In this instance, the Board finds that the April 2005 VA examiner's opinion to be the most probative.  The April 2005 VA examination was based on a review of the Veteran's claims file and an examination of the Veteran.  The examiner identified and addressed the Veteran's other non-service connected symptoms and history of substance abuse.  The examiner specifically noted that all of the Veteran's current problems, including his back condition from the Air Force, his hepatitis C and his recent injury to his neck, contributed to his depressive disorder.  The examiner also noted that the Veteran's current presentation of depressive symptoms is not related to the previous history of substance abuse.  

Conversely, while the September 2008 VA examiner's negative opinion was also based on a review of the Veteran's claims file and an examination of the Veteran, the examiner did not specifically address whether the Veteran's current acquired psychiatric disability was caused or aggravated by the low back disability for which he receives compensation under 38 U.S.C.A. § 1151 in the same manner "as if" such disability were service-connected.  Instead the examiner seemingly addressed whether the Veteran's back disability was a result of his service or whether the Veteran's psychiatric disability was related to service on a direct basis.  Specifically, the examiner concluded that the Veteran's problems were not caused by or the result of physical effort in the U.S. Air Force.  Critically, the Veteran is receiving compensation under 38 U.S.C.A. § 1151 not because of a disability that was incurred in service, but because of a disability that was the result of post-service VA treatment.  

As noted above, it has not been contended by the Veteran, nor has it been shown by the evidence of record that a psychiatric disability began in service or within one year following separation from service.  Rather, it has been averred that the acquired psychiatric disability is caused or aggravated by the Veteran's low back disability that was incurred post-service.  

Unlike the September 2008 negative opinion, the April 2005 positive opinion specifically addresses the issue of whether the Veteran's acquired psychiatric disability was caused or aggravated by the Veteran's compensated back disability.

For these reasons the Board finds the April 2005 VA examiner's assessment to be the most probative.  Accordingly, with resolution of reasonable doubt in favor of the Veteran, the Board finds that the Veteran's acquired psychiatric disorder cannot be satisfactorily disassociated from the low back disability for which he receives compensation under 38 U.S.C.A. § 1151 in the same manner "as if" such disability were service-connected.  38 C.F.R. § 3.102.  Thus, entitlement to VA disability compensation is granted for an acquired psychiatric disorder, variously diagnosed as a depressive disorder, a bipolar disorder and an anxiety disorder, on a secondary basis.  38 C.F.R. § 3.310.


ORDER

Entitlement to VA disability compensation for an acquired psychiatric disorder as secondary to the Veteran's low back disability compensated under 38 U.S.C.A. § 1151 is granted.


REMAND

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

Regarding all of the remaining claims, the Board notes that the Veteran's claims file does not contain any service treatment records.  As the Veteran had active service from May 1974 to May 1978, further development is required to attempt to obtain these service treatment records.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2010).

Secondly, the foregoing Board decision granting entitlement to VA disability compensation for an acquired psychiatric disorder has a direct bearing on the issue of entitlement to a TDIU in that the level of disability has the potential for affecting the Veteran's employability.  As such, it must be taken into consideration by the RO prior to the Board's review of the issue of TDIU on appeal.  

Additionally, the Board notes that the claim referred to the RO for further adjudication of possible entitlement to a rating in excess of 60 percent for status-post diskectomy/laminectomy L4-5, L5-S1 with degenerative disc disease associated with status post lumbar laminectomy/diskectomy, L4-5 is inextricably intertwined with the TDIU currently on appeal because the outcome of the increased rating claim may have a bearing upon the claim for TDIU.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO/AMC should make efforts to obtain the Veteran's service treatment records from his active from May 1974 to May 1978.  The National Personnel Records Center (NPRC) should be contacted as one possible source of the records.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, should be associated with the claims file.

3.  After undertaking any other development deemed essential in addition to that specified above, (including the assignment of a disability compensation rating for an acquired psychiatric disorder, and if necessary, consideration of the intertwined claim of entitlement to a rating in excess of 60 percent for status-post diskectomy/laminectomy L4-5, L5-S1 with degenerative disc disease associated with status post lumbar laminectomy/diskectomy, L4-5) the AMC/RO should re-adjudicate the Veteran's claim to service connection for atrial fibrillation, and dysrhythmia, and his TDIU claim in light of all the evidence of record.  If either claim sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims for benefits.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


